Morphy, J.
P. A. Charbonnet has appealed from a judgment rendered against him, as surety of the defendant on an appeal bond. The only defence offered to the rule below was, that the decree of this court having amended the judgment of the District Court, the appeal bond became null and void, in as much as it could have force and effect only in case of an affirmance of the judgment appealed from. The appellee has answered'this objection by referring to art. 579 of the Code of Practice, which provides that, “ In the appeal bond it must be set forth, in substance, that it is given as surety that the appellant shall prosecute his appeal, and that he shall satisfy whatever judgment may be rendered .against him, or that the same shall be satisfied by the proceeds eof the sale of his estate, real and personal, if he he cast in the appeal ; otherwise, that the surety shall be liable in his place.” Whether under this, and the other provisions of the Code of ¡Practice on the subject, it be true that no recovery can be had on ..an appeal bond, in case there is a change, however slight, in the .judgment appealed from, it is unnecessary to decide in this case, ,as on turning to the decision we find, that the judgment of the District Court was actually affirmed with costs. 3 Robinson,' ,,357. it is true, that the case was remanded to the lower court ; Sbpt.this was done,only for the purpose of assessing the amount of expenses and damages due to the plaintiff. The judgment of the District Court had recognized his right to obtain the reimbursement of jail fees,, .and other charges, incurred for the keeping *471and taking care of the slave during the pendency of the suit, but without liquidating the same. So far as the judgment was certain and susceptible of being executed, it was absolutely affirmed by this court; 'but instead of reserving plaintiff’s right to claim his expenses and damages in a separate action, which might have been done, it was thought best to remand the case that they might be assessed in the present suit. We do not consider this as a change in the judgment appealed from. It was affirmed as given, and will be executed in the same manner as if no appeal had been taken.
Judgment affirmed.